Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 10-15-2019. This application was filed 10-15-2019.
Claims 1, 3, 5, 6, 9, 12, 14, 15, 18, 21, 23, 24, and 25 have been amended by Examiner’s AMENDMENT; Claims 2, 4, 7, 8, 11, 16, 17, and 20 have been cancelled, by EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10-15-2019 and 11-12-2019 have been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.







USC § 101 Analysis
Claims 1, 14, 23, 24, 25, and dependent claim(s) 3, 5-6, 9-10, 12-13, 15, 18-19, and 21-22, are directed to a technical solution to a technical problem associated with utilizing, for example, a computer readable storage medium1 that is not a transitory signal per se, but rather a tangible device such as physical computer diskette, hard drive, or random access memory, using program instructions executed by a processor, to tackle data scarcity problems associated with generation of new data sample possessing pluralities of predetermined data labels for a plurality of use cases2 3, by training a latent variable model (LVM) by utilizing labeled and unlabeled data, and generating, using a decoder of the LVM, to generate new data by converting sampled points within a created latent space representation for the data set, which possesses a predetermined4 set of labels, to a data representation consistent with said labels, by employing said decoder of the LVM, yielding improvements in computing resource utilization, specifically, “training an encoder and a decoder of a latent variable model (LVM), utilizing labeled data and unlabeled data within a data set, wherein the LVM is selected from the group consisting of: a variational autoencoder (VAE), a Wasserstein autoencoder (WAE), an adversarial autoencoder (AAE), and a general adversarial network (GAN);
creating a latent space representation for the data set;
determining an explicit density model for the data set, utilizing the latent space representation for the data set;
determining a set of classifiers to identify which regions of the latent space representation are consistent with a predetermined set of labels;
sampling data points within the latent space representation for the data set that are consistent with a predetermined set of labels, utilizing rejection sampling; and
converting the sampled data points from a latent space representation to a data representation, utilizing the trained decoder”.
Thus, based on the aforementioned analysis, the aforementioned claim(s) are patent eligible.

35 USC § 103 
Closest prior art of record, Poole (US 10,671,889), Hazard (US 10,817,750) and Oono (US 10,776,712), are withdrawn from consideration pursuant to Allowable Subject Matter.







Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Dominic Kotab initiated on 24 June 2022, culminating in authorization of Examiner Amendments provided on 29 June 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 3, 5, 6, 9, 12, 14, 15, 18, 21, 23, 24, and 25 have been amended by Examiner’s AMENDMENT; Claims 2, 4, 7, 8, 11, 16, 17, and 20 have been cancelled, by EXAMINER’S AMENDMENT ---

AMENDMENT TO CLAIMS

(CURRENTLY AMENDED) A computer-implemented method, comprising:
training an encoder and a decoder of a latent variable model (LVM), utilizing labeled data and unlabeled data within a data set, wherein the LVM is selected from the group consisting of: a variational autoencoder (VAE), a Wasserstein autoencoder (WAE), an adversarial autoencoder (AAE), and a general adversarial network (GAN);
creating a latent space representation for the data set;
determining an explicit density model for the data set, utilizing the latent space representation for the data set;
determining a set of classifiers to identify which regions of the latent space representation are consistent with a predetermined set of labels;
sampling data points within the latent space representation for the data set that are consistent with a predetermined set of labels, utilizing rejection sampling; and
converting the sampled data points from a latent space representation to a data representation, utilizing the trained decoder

.

2. 	(CANCELED)

3.	(CURRENTLY AMENDED)  The computer-implemented method of Claim 1, comprising training a classifier, utilizing the labeled data and associated labels within the data set; and generating new data having a predetermined set of labels, utilizing the LVM and the trained classifier.  

4.	(CANCELED)

5.	(CURRENTLY AMENDED) The computer-implemented method of Claim [[4]]1, comprising training a classifier, utilizing the labeled data and associated labels within the data set; and generating new data having a predetermined set of labels, utilizing the LVM and the trained classifier, wherein generating the new data includes determining an explicit density model for the data set in the latent space representation.

6.	(CURRENTLY AMENDED) The computer-implemented method of Claim [[1]]3, wherein the classifier is used to associate labels for the labeled data with [[a ]]the latent space representation of the data set.  

7.	(CANCELED) 

8.	(CANCELED) 

9.	(CURRENTLY AMENDED) The computer-implemented method of Claim [[1]]3, wherein generating the new data includes sampling data points within [[a]] the latent space representation that are consistent with the predetermined set of labels.

10.	(ORIGINAL) The computer-implemented method of Claim 9, wherein the sampling is performed utilizing an explicit density model and the trained classifier.

11.	(CANCELED)

12.	(CURRENTLY AMENDED) The computer-implemented method of Claim 9, wherein the sampling includes rejection sampling that is used to sample points in [[a]]the latent space representation that have the predetermined set of labels by identifying a region associated with the predetermined set of labels within the latent space representation.

13.	(ORIGINAL) The computer-implemented method of Claim 12, wherein Bayes’ rule is applied during the rejection sampling.

14.	(CURRENTLY AMENDED) A computer program product for generating attribute-based samples, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
training, by the processor, an encoder and a decoder of a latent variable model (LVM), utilizing labeled data and unlabeled data within a data set, wherein the LVM is selected from the group consisting of: a variational autoencoder (VAE), a Wasserstein autoencoder (WAE), an adversarial autoencoder (AAE), and a general adversarial network (GAN);


creating, by the processor, a latent space representation for the data set;
determining, by the processor, an explicit density model for the data set, utilizing the latent space representation for the data set;
determining, by the processor, a set of classifiers to identify which regions of the latent space representation are consistent with a predetermined set of labels;
sampling, by the processor, data points within the latent space representation for the data set that are consistent with a predetermined set of labels, utilizing rejection sampling; and
converting, by the processor, the sampled data points from a latent space representation to a data representation, utilizing the trained decoder.

15.	(CURRENTLY AMENDED) The computer program product of Claim 14, comprising: training, by the processor, a classifier, utilizing the labeled data and associated labels within the data set, wherein the classifier is used to associate labels for the labeled data with [[a ]]the latent space representation of the data set.  

16.	(CANCELED).  

17.	(CANCELED) 

18. 	(CURRENTLY AMENDED) The computer program product of Claim 14, comprising: training, by the processor, a classifier, utilizing the labeled data and associated labels within the data set; and generating, by the processor, new data having a predetermined set of labels, utilizing the LVM and the trained classifier, wherein generating the new data includes sampling data points within [[a ]]the latent space representation that are consistent with the predetermined set of labels.

19.	(ORIGINAL) The computer program product of Claim 18, wherein the sampling is performed utilizing an explicit density model and the trained classifier.

20.	(CANCELED).

21.	(CURRENTLY AMENDED) The computer program product of Claim 18, wherein the sampling includes rejection sampling that is used to sample points in [[a]]the latent space representation that have the predetermined set of labels by identifying a region associated with the predetermined set of labels within the latent space representation.

22.	(ORIGINAL) The computer program product of Claim 21, wherein Bayes’ rule is applied during the rejection sampling.

23.	(CURRENTLY AMENDED) A system, comprising:
a processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
train an encoder and a decoder of a latent variable model (LVM), utilizing labeled data and unlabeled data within a data set, wherein the LVM is selected from the group consisting of: a variational autoencoder (VAE), a Wasserstein autoencoder (WAE), an adversarial autoencoder (AAE), and a general adversarial network (GAN);
create a latent space representation for the data set;
determine an explicit density model for the data set, utilizing the latent space representation for the data set;
determine a set of classifiers to identify which regions of the latent space representation are consistent with a predetermined set of labels;
sample data points within the latent space representation for the data set that are consistent with a predetermined set of labels, utilizing rejection sampling; and
convert the sampled data points from a latent space representation to a data representation, utilizing the trained decoder

.

24.	(CURRENTLY AMENDED) A computer-implemented method, comprising:
training an encoder and decoder of a latent variable model (LVM), utilizing labeled data and unlabeled data within a data set, wherein the LVM is selected from the group consisting of: a variational autoencoder (VAE), a Wasserstein autoencoder (WAE), an adversarial autoencoder (AAE), and a general adversarial network (GAN);
creating a latent space representation for the data set;
determining an explicit density model for the data set, utilizing the latent space representation for the data set;
determining a set of classifiers to identify which regions of the latent space representation are consistent with a predetermined set of labels;
sampling data points within the latent space representation for the data set that are consistent with the predetermined set of labels, utilizing rejection sampling; and
converting the sampled data points from a latent space representation to a data representation, utilizing the trained decoder.

25.	(CURRENTLY AMENDED) A computer program product for generating attribute-based samples, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, 
training, by the processor, an encoder and decoder of a latent variable model (LVM), utilizing labeled data and unlabeled data within a data set, wherein the LVM is selected from the group consisting of: a variational autoencoder (VAE), a Wasserstein autoencoder (WAE), an adversarial autoencoder (AAE), and a general adversarial network (GAN);
creating, by the processor, a latent space representation for the data set;
determining, by the processor, an explicit density model for the data set, utilizing the latent space representation for the data set;
determining, by the processor, a set of classifiers to identify which regions of the latent space representation are consistent with a predetermined set of labels;
sampling, by the processor, data points within the latent space representation for the data set that are consistent with the predetermined set of labels, utilizing rejection sampling; and
converting, by the processor, the sampled data points from a latent space representation to a data representation, utilizing a trained decoder of the LVM.

















Allowable Subject Matter
Claims 1, 3, 5-6, 9-10, 12-15, 18-19 and 21-25, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Poole (US 10,671,889), Hazard (US 10,817,750) and Oono (US 10,776,712) disclose the employment of autencoders trained on labeled and unlabeled data, to generate a latent space representation for use in a monte carlo method rejection sampling to generate random value of features, they do not teach: 
“training an encoder and a decoder of a latent variable model (LVM), utilizing labeled data and unlabeled data within a data set, wherein the LVM is selected from the group consisting of: a variational autoencoder (VAE), a Wasserstein autoencoder (WAE), an adversarial autoencoder (AAE), and a general adversarial network (GAN);
creating a latent space representation for the data set;
determining an explicit density model for the data set, utilizing the latent space representation for the data set;
determining a set of classifiers to identify which regions of the latent space representation are consistent with a predetermined set of labels;
sampling data points within the latent space representation for the data set that are consistent with a predetermined set of labels, utilizing rejection sampling; and
converting the sampled data points from a latent space representation to a data representation, utilizing the trained decoder”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 14, 23, 24, 25, and dependent claim(s) 3, 5-6, 9-10, 12-13, 15, 18-19, and 21-22 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art:

    PNG
    media_image1.png
    5839
    4432
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        









    
        
            
        
            
        
            
    

    
        1 Applicant specification, ¶¶13, 148
        
        2 Applicant specification, ¶¶1-9
        
        3 For example, see Nezhad, 2019, Elsevier, pp. 16-26: healthcare domain demand to develop integrated approaches when dealing with a scarcity of labeled instances that are high-dimensional, by employing active learning
        
        4 These predetermined labels are associated with a proposal distribution directed to rejection sampling and augmented by an oracle represented by human intelligence including predetermined labels provided by said human, employing active learning by the oracle, which controls for a set of attributes, without modifying training objectives – see Applicant specification, ¶¶32-37, 79-95, promoting a reduction of computing resource usage including processing, storage, power, etcetera, that are necessary to generate such labeled data